Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to amendment 
The amendment filed on 01/10/21 has been entered and fully considered. 
Claims 2, 3, 11 and 12 are canceled. 
Claims 1, 4-10 and 13-16 stand pending. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pervan et al. US 2010/0300030 A1 (hereinafter ‘Pervan’).
In regard to claim 1, Pervan teaches a flooring assembly comprising at least a flooring unit (1), each said at least one flooring unit consisting of: 
a single stability core layer (6 -see [0131]) having a top surface, a bottom surface and a plurality of edge surfaces (see fig. 7d), at least two of said edge surfaces having an interlocking mechanism (4/4’) for attachment to the edge surfaces of the stability core of adjacent flooring units (1’); 
a sound attenuating acoustic layer (7 -see [0131] per MPEP 2114, layer 7 is fully capable of being a sound attenuating acoustic layer) attached to the bottom surface of the single 
(1) each of said single stability core layer and said sound attenuating acoustic layer are polygonal (see fig. 7d), and 
(2) said assembly is attachable to a surface of a structure (see Field of Application [0002-0003]), and 
(3) none of the edges of said sound attenuating acoustic layer have an interlocking mechanism (see fig. 7d) for attachment to an edge of an adjacent sound attenuating acoustic layer.
Alternatively,
Claims 1, 4, 5, 8, 9, 10, 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brannstrom et al. US Pub 2006/0174974 A1 (hereinafter ‘Brannstrom’).
In regard to claim 1, Brannstrom teaches a flooring assembly comprising at least a flooring unit (1), each said at least one flooring unit consisting of: 
a single stability core layer (elements 3 and 4 provide for the stability layer) having a top surface, a bottom surface and a plurality of edge surfaces (7, 7’), at least two of said edge surfaces having an interlocking mechanism (20/23) for attachment to the edge surfaces of the stability core of adjacent flooring units (1’ –see fig. 1a); 
a sound attenuating acoustic layer (10 per MPEP 2114 layer 10 is fully capable of being a sound attenuating acoustic layer) attached to the bottom surface of the single stability core layer (fig. 1a); and 
a finish layer (2) attached to the top surface of said single stability core layer, wherein: 

(2) said assembly is attachable to a surface of a structure (see [0033]), and (3) none of the edges of said sound attenuating acoustic layer have an interlocking mechanism (see fig. 1a) for attachment to an edge of an adjacent sound attenuating acoustic layer.
It is noted that the stability core is interpreted as being made out of elements 3 and 4. Both elements 3 and 4 form the single stability core. 
In regard to claim 4, Brannstrom teaches the claimed invention wherein said interlocking mechanisms are tongue and groove construction along opposed lateral edges (7 and 7’) of said stability core.
In regard to claim 5, Brannstrom teaches the claimed invention wherein said flooring unit is attachable (capable of being attached) to a surface of a structure by a mechanical connector extending through either or both of said sound attenuating acoustic layer and/or said backing layer, but not contacting said finish layer (Note this is a functional limitation that is met because the unit is fully capable of receiving a slanted fastener that does not extend through the finish layer –see MPEP 2114).  
In regard to claim 8, Brannstrom teaches the claimed invention wherein said layers are attached to each other by an adhesive (see [0059]).  
In regard to claim 9, Brannstrom teaches the claimed invention wherein said finish layer comprises stone, wood (see [0064]), ceramic, metal, fabric, carpet, resin, rubber, polymer, or bamboo.
In regard to claim 10, Brannstrom teaches the claimed invention wherein said single stability core layer comprises wood (see [0063]), rubber, polymeric, or resinous material, or a fiber matrix material.
In regard to claim 13-15, Brannstrom teaches the claimed invention is square or rectangular in shape and in the form of boards and tiles (see figs. 4a-4c).  
In regard to claim 16, Brannstrom teaches the claimed invention wherein said building structure surface to which said assembly is attachable is a sub-floor (as noted above, the units of Brannstrom are fully capable of being attached –attachable- to any surface per MPEP 2114).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Brannstrom in view of Liu US 2009/0269522 A1 (hereinafter ‘Liu’).
In regard to claims 6 and 7, Liu teaches a flooring assembly attached to a surface of a structure (208) by a nail (206) extending through the layers 106 and 108 but not contacting the finish layer (100).
It would have been obvious to one of ordinary skill in the art to attach the unit of Brannstrom to the surface by a nail, as taught by Liu, so as to prevent any moisture from .

Response to Arguments
Applicant’s arguments have been considered but are not persuasive.
In response to Applicant’s argument regarding layer 7 of Pervan not being capable of being a “sound attenuating acoustic layer”: the examiner maintains her position that layer 7 is fully capable of being sound attenuating acoustic layer for the following reasons:
First: a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Second: the MPEP, in section 2114, states that “claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function”. In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). 
Third: Layer 7 of Pervan, although not being explicitly recited as a sound attenuating acoustic layer, is fully capable of acoustically attenuating sound as it is disclosed as being applied as a “separate pre fabricated material that could be fused to the core during pressing” (see [0078]) and “comprises preferably wood fibers and a binder” (see [0148]). Therefore, a 
Furthermore, In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., thicknesses and materials) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Applicant argues that the thickness of layer 7 of Pervan prevents it from accomplishing the claimed function, however, there is no recitation of an adequate thicknesses in the claim, or even in the specification. 
It is noted that Applicant relies on what sound absorbing panels “typically need to be” (see Applicant’s remarks page 6), however, as noted above, as long as there is a material some degree of acoustic attenuation is provided, in particular if such material comprises wood fibers (as layer 7 of Pervan does), and even if the material is a paper. Note that the use of paper as an acoustic and/or damping material is notoriously well known as evidenced by the following references: 
US 2011/0023789 by Delagrammatikas see [0074])
US 2005/0215409 by Abramson et al. see [0050])
US 2005/0211402 A1 by Uryu et al. (entire disclosure)


In response to Applicant’s arguments with respect to the Brannstrom reference that elements 3 and 4 do not form a “single stability core” the examiner disagrees and contends that per broadest reasonable interpretation, elements 3 and 4 together form the claimed single core –i.e. that is the Examiner’s interpretation of those elements, and the claim allows for such interpretation given the lack of structure claimed for the layer.  Further, the argument of elements 3 and 4 being “separate and distinct elements , each having a different name, reference number and function” is irrelevant, as per the Examiner’s interpretation, both elements together form the claimed core layer. The function of the layers is irrelevant as well, as the claim merely requires “a core layer” and per MPEP 2114, if the prior art teaches the structural limitations of the claim (in this case “a core layer”) then the claim is met. 
With respect to Applicant’s question of “if Brannstrom considered layers 3 and 4 to comprise a single layer, why label them with different numbers and state that they perform different function?” (see page 8 of Applicant’s response), this question does not appear to be addressing the claim language. Nevertheless, it is not a matter of what Brannstrom considers its layers, which are disclosed as two layers, but it is the Examiner’s assertion that the word “single” does not imply that the layer can’t be made of different parts, thus per broadest reasonable interpretation (see MPEP 2111), the two layers 3 and 4 of Brannstrom form a single stability core layer. The single stability core of the claim lacks any specific structure that impart the stability properties to the layer, therefore the layer formed by elements 3 and 4 is fully capable of being a stability core as they comprise solid materials (see [0063] and [0065]) that provide 
As to the functions that these layers perform in Brannstrom, they are irrelevant, the claim recites a layer, Branstrom teaches a layer. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian E Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAOLA AGUDELO/             Primary Examiner, Art Unit 3633